Citation Nr: 1416570	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty from June 1973 to June 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the undersigned during a Travel Board hearing at the RO in December 2012.

In November 2013, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC.  Following additional development, the claim was returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's claim for another time; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.  

The Veteran contends that his hearing loss and tinnitus are related to his active service.  Specifically, he alleges that he was exposed to loud noise working with artillery.  

The Veteran's acoustic trauma via exposure to artillery is presumed as his DD form 214 shows he was a cannon field fire support specialist.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The AMC/RO failed to comply with the Board's remand directives with regard to the VA examination that was accomplished in December 2013 with respect to the left ear hearing loss and tinnitus.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Accordingly, the matters must, once again, be remanded. 

The Board's November 2013 remand directed that a VA examination be conducted and an opinion be rendered as to whether it is at least as likely as not likely that the Veteran's current hearing loss disorder is related to any in-service disease, event, or injury; and whether it is at least as likely as not likely that the Veteran's current tinnitus is related to any in-service disease, event, or injury.  The examiner was directed, in answering these questions, to consider the evidence of record documenting that the Veteran was exposed to acoustic trauma during his military service and experienced documented hearing changes in service.  

The Board notes that the request for examination contained the following language:  In answering these questions, please consider the evidence of record documenting that the Veteran was exposed to acoustic trauma during his military service and experienced documented hearing changes in service.  

The examination conducted showed the diagnoses of sensorineural hearing loss and tinnitus.  These were found not to be as likely as not related to service.  The examiner explained that the Veteran did not have hearing loss at the time of separation.  As to tinnitus, the examiner found that without evidence of an objectively verifiable noise injury (e.g., hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist.  

Essentially, the examiner did not address the Veteran's documented acoustic trauma or Veteran's assertions as to hearing loss and tinnitus since service.  The Board found the Veteran's testimony to be credible, and phrased the question accordingly.  Specifically, the Board notes that the Veteran testified that he was exposed to loud noises as an artilleryman in service.  Thereafter, he went to college and worked at a desk job.  He reported that he first sought treatment for hearing loss and tinnitus in 1979 because the problem, which had been present since service, had progressed to a very bothersome level.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).  

The Board finds that the December 2013 etiology opinion is insufficient as it does not take into consideration the evidence of record documenting that the Veteran was exposed to acoustic trauma during his military service and that he credibly complained of hearing loss and tinnitus since service.  As such, the examination report is inadequate, contains inadequate rationale and is not responsive to the Board's directive. 

For these reasons, and in accordance with the Court's holding in Stegall, the Board finds that the claims file must be provided for review to the same VA examiner who prepared the December 2013 examination report, or a suitable substitute.  Thereafter, the VA examiner is asked to review the entire claims file and to consider the above and provide an addendum which provides an opinion with a supportive rationale as to whether it is at least as likely as not that the Veteran's current hearing loss disability and tinnitus are related to documented in-service acoustic trauma.  

As to right ear hearing loss, the Board notes that the December 2013 VA audiogram results show that Veteran did not meet the criteria for hearing loss disability set forth at 38 C.F.R. § 3.385.  However, a private audiogram dated in December 2012 includes a graph that appears to show some degree of sensorineural hearing loss that may meet the criteria for disability under 38 C.F.R. § 3.385.  Thus, in the addendum, the examiner is asked to opine as to whether the December 2012 audiogram suggests that the Veteran had hearing loss that meets the criteria of 38 C.F.R. § 3.385.  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request, from the same VA examiner who performed the VA examination in December 2013, or a suitable substitute, an addendum opinion on the following: is it at least as likely as not likely that the Veteran's any hearing loss disability present during the pendency of the claim is related to any in-service disease, event, or injury; is it at least as likely as not likely that the Veteran's current tinnitus is related to any in-service disease, event, or injury.  The examiner is asked to offer an opinion as to whether it is at least as likely that the December 2012 private audiogram indicates right ear hearing loss meeting the criteria for hearing loss disability at 38 C.F.R. § 3.385, at any time during the pendency of the Veteran's claim, and if not, the medical reason why it would not indicate a current right ear hearing disability.  

In answering these questions, please consider the evidence of record documenting that the Veteran was exposed to acoustic trauma during his military service and experienced documented hearing changes in service.  The Veteran is considered a reliable historian.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

Please note that the term "as likely as not likely" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.  The opinion must not only be based on what was evident during service, but also on what has happened since service.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Undertake any other indicated development. 

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



